DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 1-4 and 14-27 are examined in this office action of which claims 1-3 have been amended and claims 14-27 have been newly added.
Claims 5-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14-23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims require the limitation directed to “a sum of the respective amounts of V, Ti, and Nb in the automotive steel is equal to or greater than 0.44 wt.%” and “the sum of the respective amounts of V, Ti, and Nb in the automotive steel is in a range of 0.44-0.58 wt.%” Although the instant specification teaches “a strong and ductile automotive steel is provided, which comprises manganese (Mn) in a range of 8-11 wt. %, carbon (C) in a range of 0.1-0.35 wt. %, aluminum (Al) in a range of 1-3 wt. %, vanadium (V) in a range of 0.05-0.5 wt. %, and a balance of iron (Fe), based on the weight of the automotive steel.” as well as “Preferably, this automotive steel further comprises at least one of the following elements: nickel (Ni) in a range of 0.1-2.0 wt. %, chromium (Cr) in a range of 0.2-2.0 wt. %, molybdenum (Mo) in a range of 0.1-0.5 wt. %, silicon (Si) in a range of 0.3-2.0 wt. %, boron (B) in a range of 0.0005-0.005 wt. %, niobium (Nb) in a range of 0.02-0.10 wt. %, titanium (Ti) in a range of 0.05-0.25 wt. %, copper (Cu) in a range of 0.25-0.50 wt. %, and rhenium (Re) in a range of 0.002-0.005 wt. %.”, there is no description or recognition of the “sum of the respective amounts of V, Ti, and Nb” and the ranges claimed in the instant claims. It is noted that the specification further provided 11 samples in Table 1 (G1 to G11), however none of the samples point out that the “sum of the respective amounts of V, Ti, and Nb” is something that the steel is required to abide by. It is noted that Applicant pointed to samples G4, G5, G6, G10 and G11 as support for this amendment. However, the relationship is not recognized in the specification as claimed by the Applicant. Rather, it simply lists elements within the broad ranges described in the specification Furthermore, instant specification teaches “In an exemplary embodiment, the strong and ductile automotive steel comprises, by weight percent: 10 wt. % Mn, 0.2 wt. % C, 2 wt. % Al, 0.1 wt. % V, and a balance of Fe.” which would violate the sum requirements of the instant claims.. Therefore, there is no recognition or teaching in the specification that the “sum of the respective amounts of V, Ti, and Nb” is needed to be in particular range for the steel as claimed in the instant claims thereby the instant claims failing to comply with the written description requirement.
Furthermore, the limitation of  “a sum of the respective amounts of V, Ti, and Nb in the automotive steel is equal to or greater than 0.44 wt.%” is a one sided range. This range encompasses values which are not taught in the instant specification as the instant specification only teaches vanadium (V) in a range of 0.05-0.5 wt. %, and preferably further comprising  at least one of the following elements: nickel (Ni) in a range of 0.1-2.0 wt. %, chromium (Cr) in a range of 0.2-2.0 wt. %, molybdenum (Mo) in a range of 0.1-0.5 wt. %, silicon (Si) in a range of 0.3-2.0 wt. %, boron (B) in a range of 0.0005-0.005 wt. %, niobium (Nb) in a range of 0.02-0.10 wt. %, titanium (Ti) in a range of 0.05-0.25 wt. %, copper (Cu) in a range of 0.25-0.50 wt. %, and rhenium (Re) in a range of 0.002-0.005 wt. %.” and does not teach the presence of Ti and Nb in the ranges as required by the instant claims.
Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

List 1
Element
Instant Claims
(weight%)
CN’292
Broad
(weight%)
US’764
Broad
(weight%)
US’890
Claims 1-7
(weight%)
Mn
8 – 11 		claim 1, 14
9.5 – 10.5 	claim 2, 16
10		claim 3, 18
3.0 – 15.0 
3.50 – 12 
8-12
C
0.1 – 0.35	claim 1, 14
0.18 – 0.22 	claim 2, 16
0.2		claim 3, 18
0.1 – 0.3
0.10 – 0.24
0.3-0.6
Al
1 – 3 		claim 1, 14
1.8 – 2.2 	claim 2, 16
2 		claim 3, 18
1 – 3.5 
0.005 – 5.00
1-4
V
0.25 – 0.5 	claim 1
0.3 – 0.5 	claim 2
0.45		claim 3
0.05 – 0.5 	claim 14
0.08 – 0.12	claim 16
0.1		claim 18
V: not more than 0.2
V: 0 – 2.0 
0.4-1
Ni, 
Cr, 
Mo, 
Si, 
B, 
Nb, 
Ti, 
Cu, 
Re
claim 4, 20:  further comprises at least one of Ni: 0.1 – 2.0, Cr: 0.2 – 2.0, Mo: 0.1 – 0.5, Si: 0.3 – 2.0, B: 0.0005 – 0.005, Nb: 0.02 – 0.10, Ti: 0.05 – 0.25, Cu: 0.25 – 0.50 and Re: 0.002 – 0.005

claim 24: further comprises at least one of  Ni: 0.1 – 2.0, Cr: 0.2 – 2.0, Mo: 0.1 – 0.5, Si: 0.2 – 0.25, B: 0.0005 – 0.005, Nb: 0.02 – 0.09, Ti: 0.05 – 0.25, Cu: 0.25 – 0.50 and Re: 0.002 – 0.005
Si: 0.3 – 3.5
Ti: not more than 0.2
Nb: equal to or less than 0.2
Si: 0.005 – 5.00
US’890: -
Sum of 
V, Ti and 
Nb
Sum of V, Ti and Nb:
≥ 0.44		claim 14
0.44 – 0.58 	claim 15, 17, 19, 21, 25
V: not more than 0.2
Ti: not more than 0.2
Nb: equal to or less than 0.2
⸫ V+Ti+Nb: 0 – 0.6
V: 0 – 2.0
Ti: 0 – 0.50
Nb: 0 – 0.5
⸫ V+Ti+Nb: 0 – 3.0
V: 0.4 – 1
Fe + 
impurities
Balance
Balance
Balance
Balance













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106498292 A of Zhu and its English machine translation (CN’292) of record.
Regarding claims 14-21, CN 106498292 A of Zhu and its English machine translation (CN’292) teaches “steel plate for automobile and preparation method thereof” wherein the a steel plate for automobile has a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. {CN’292 abstract, claims 1-8, [0001], [0005]-[0034], [0090]-[00262] } As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of sum of V, Ti and Nb being in specific ranges as claimed in instant claims 14-15, 17, 19 and 21, it is noted that the prior art does not explicitly of this limitation. However, the prior art discloses that its alloy has a composition with V: not more than 0.2, Ti: not more than 0.2 and Nb: equal to or less than 0.2 {abstract} indicating that the sum V+Ti+Nb would have a range of 0 – 0.6 thereby reading on the instant claimed ranges as the claimed ranges of the formulaic expression of the instant claims overlaps or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Claims 1-4 and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/105003 A1 via its US English equivalent  US 2020/0087764 A1 of Sano (US’764).
Regarding claims 1-4 and 14-27, WO 2018/105003 A1 via its US English equivalent  US 20200087764 A1 of Sano (US’764) teaches [0001] “a high-strength steel sheet, particularly to a high-strength steel sheet excellent in formability” “[0002] To ensure both safety and weight reduction of a body, components, and the like of an automobile, attempts have been made to improve strength of steel sheets. In general, as a steel sheet is strengthened, its uniform elongation, local elongation, and hole-expansion properties deteriorate, which degrades its formability. Accordingly, when high-strength steel sheets are to be used as members for an automobile, a proper balance between strengths (tensile strength, yield stress) and formability is needed.” [0132] “Desired mechanical properties differ, for example, between components for an automobile, and therefore an annealing condition is selected as necessary to control area fractions of different steel micro-structure.” “[0157] The tensile strength (TS) is preferably made as high as possible and set at 1180 MPa or more. For example, when the steel sheet is used as a starting material for an automobile, the steel sheet having a high strength enables reduction of a sheet thickness of the steel sheet, enabling weight reduction of the automobile.” which reads on the “automotive steel” of the instant claims.
The prior art US’764 further teaches that its steel has a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. {US’764 abstract, claims 1-20, [0001], [0024]-[0130]}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of sum of V, Ti and Nb being in specific ranges as claimed in instant claims 14-15, 17, 19 and 21, it is noted that the prior art does not explicitly of this limitation. However, the prior art discloses that its alloy has a composition with V: 0 – 2.0, Ti: 0 – 0.50, and Nb: 0 – 0.50 indicating that the sum V+Ti+Nb would have a range of 0 – 3.0 thereby reading on the instant claimed ranges as the claimed ranges of the formulaic expression of the instant claims overlaps or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the claimed limitation of the tensile strength of instant claims 1, 22 and 26, the prior art teaches [0157] “The tensile strength (TS) is preferably made as high as possible and set at 1180 MPa or more.” “No special limitation needs to be provided for an upper limit of the tensile strength, but the tensile strength is preferably set at 1650 MPa or less or 1600 MPa or less.” thereby reading on the instant claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of the yield strength of instant claim 1, the prior art teaches a TS of 1180 to 1650 MPa and further teaches “[0160] The yield stress is an index to assure a hardness of a steel sheet subjected to the forming, and a yield ratio (yield stress/tensile strength) is preferably made as high as possible. The yield ratio is preferably 0.70 or more. More preferably, the yield ratio is 0.71 or more or 0.72 or more.” which means that the prior art teaches a yield strength of 826 MPa or more (this is shown in embodiments with values ranging from 907 to 1250 MPa in Tables 6 and 7) thereby reading on the instant claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of the elongation of instant claims 1, 23 and 27, the prior art teaches [0158] “The amount of work hardening can be expressed by using an n value as an index, and the n value is a value similar to uEL. Hence, for the steel sheet according to the present invention, yield stress (YS)×uniform elongation (uEL) is used as an index. For the steel sheet according to the present invention, YS×uEL is set as YS×uEL 10000 MPa %.”  [0218] “YS×uEL were 10000 MPa % or more” and shows vioa embodiments elongation values in the range of 12.8 to 22.2% (Tables 6, 7)) thereby reading on the instant claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
As the prior art teaches TS, YS and elongation values wherein the claimed ranges overlap or lie inside ranges disclosed by the prior art, the steel of the prior art would also read on the “string and ductile” limitation of instant claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11,186,890 B2 (US’890). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach a steel with substantially identical composition (See List 1 above for composition comparison). The claims of the alloy also teach that it has a certain YS and elongation. Since the instant claims do not define what is meant by “strong and ductile automotive steel”, since the claims of US’890 teaches a steel with substantially composition, it would be capable of being an automotive steel and would inherently be strong and ductile. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP § 2111.02 II. 
Regarding the claimed limitation of sum of V, Ti and Nb being in specific ranges as claimed in instant claims 14-15, 17 and 19, it is noted that the claims of US’890 does not explicitly of this limitation. However, the claims of US’890 discloses that its alloy has a composition with V: 0.4 – 1 wt% indicating that the sum V+Ti+Nb would have a range of 0.4 – 1 wt% thereby reading on the instant claimed ranges as the claimed ranges of the formulaic expression of the instant claims overlaps or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11186890 B2 (US’890) in view ofCN 106498292 A of Zhu and its English machine translation (CN’292) of record. It is noted that the claims of US’890 do not teach of the presence of the additional elements of the instant claim. In the same field of endeavor of Mn steels, CN’892 teaches that “the present invention provides medium manganese steel for automobile, ensures the production of large amount of austenite, adding V, Ti and Nb to microalloy elements, the material strength can be further improved.” and teaches “Ti not more than 0.2%, Nb equal to or less than 0.2%”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’890 and add Nb and/or Ti (as claimed) as suggested by CN’292 to further improve the material strength of the steel {CN’892 abstract, [0005]-[0009], [0031]-[0034}.
Regarding the claimed limitation of sum of V, Ti and Nb being in specific ranges as claimed in instant claim 21, it is noted that the claims of US’890 does not explicitly of this limitation. However, the claims of US’890 discloses that its alloy has a composition with V: 0.4 – 1 wt% indicating that the sum V+Ti+Nb would have a range of 0.4 – 1 wt% thereby reading on the instant claimed ranges as the claimed ranges of the formulaic expression of the instant claims overlaps or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Response to Arguments
Applicant’s arguments, see page 8, filed 07/18/2022, with respect to claim 1 under 35 USC 102(a)(1) and claims 1-4 under 35 USC 103 over CN 106498292 A of Zhu and its English machine translation (CN’292)have been fully considered and are persuasive.  The rejection of 03/28/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to instant claims. See sections titled Claim Rejections - 35 USC § 112 and Claim Rejections - 35 USC § 103 above for details.
Regarding the double patenting rejections, the claims of the patent US’890 teaches that it steel has a yield strength of 1500 MPa or more which is not within the claimed range of instant claim 1 and its dependents as well as newly added claim 22 and its dependents. Therefore, the double patenting rejections of claims 1-4 of 03/28/2022 have been withdrawn in view of the amendments to the instant claims. However, as newly added claims 14-21 are rejected on the ground of nonstatutory double patenting as noted above.
Regarding the arguments that the prior art CN 106498292 A of Zhu and its English machine translation (CN’292) does not apply newly added claims 14-21, Applicant's arguments filed 07/18/2018 have been fully considered but they are not persuasive. It is noted that the Applicant argued “To the contrary, CN'292 teaches (in the summary), "The composition of the steel sheet for V, Ti and Nb containing V, Ti and Nb according to the present invention is 0.1 to 0.3% by weight."”. However, the 0.1 to 0.3 is not directed to V, Ti and Nb rather to the content of carbon in the steel. As shown above, the prior art CN’292 is applicable to claims 14-21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733